Citation Nr: 1231816	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the calculated amount of $271,542.83, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2003 decision issued by the Committee on Waivers and Compromises (COWC) at the Muskogee Regional Office (RO), which denied the Veteran's request for waiver of the recovery of an overpayment of compensation benefits as a matter of law based on a finding of bad faith.  The review of the evidentiary record indicates that some of the assessed overpayment in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider the entire overpayment in the calculated amount of $271,542.83.  In 2005, jurisdiction over the Veteran's claim file transferred to the Atlanta RO.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in September 2006 and September 2011 at which times the case was remanded for more development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As above, the Board issued a decision/remand in this case in September 2011.  Significantly, the Board found that the indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran and, thus, waiver of recovery of an overpayment of compensation benefits, in the calculated amount of $271,542.83, was not precluded by law.  The Board also remanded the case for additional development.  

The Board noted that through the Veteran's statements he was raising the issue of the validity of the assessed overpayment.  As such, the Board found that further action was needed to determine whether the creation of the debt at issue was proper and, if so, the correct amount was needed prior to further appellate consideration.  Consequently, the Board found that if any part of the debt was determined to be valid, an audit in the record showing how the debt was calculated and indicating the amount of any repayments should be done and sent to the Veteran and his representative.  

Unfortunately, the RO has not yet addressed the issue of the validity of the debt as was requested in the September 2011 Board remand.  Specifically, while an audit was conducted in March 2012 showing that the Veteran owed $299,282.17, the issue of validity of the debt was never addressed in a separate administrative decision by the RO.  

Furthermore, it appears that the March 2012 audit is inaccurate as, according to the audit, the Veteran was incarcerated from approximately March 1990 through June 2003.  However, records show that the Veteran was not incarcerated for a felony for that entire time period.  Rather, it appears that the Veteran was incarcerated at the Oklahoma Department of Corrections (ODOC) from January 12, 1990 through May 13, 1991, from June 11, 1991 through March 25, 1993, and from November 9, 1993 through November 13, 1998.  Furthermore, it appears that the March 2012 audit did not consider 38 C.F.R. § 3.665, specifically, a veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall receive the rate of compensation of 10 percent payable beginning on the 61st day of incarceration.  All or part of the compensation not paid to the Veteran may be apportioned to the Veteran's spouse, child, or children on the basis of individual need. 38 U.S.C.A. §§ 1114 (a), 5313 (West 2002); 38 C.F.R. § 3.665 (2011).  As such, given the Veteran's actual incarceration dates it appears that the Veteran was entitled to the 100 rating he received for several periods between March 1990 through June 2003.  Specifically, from a review of the file, it appears that the Veteran was entitled to the following disability ratings for the following periods of time.  

January 12, 1990 - March 13, 1990
100 % (period from February 1, 1990 to March 31, 1990)
March 14, 1990 - May 13, 1991
10% (period from April 1, 1990 to May 31, 1991)
May 14, 1991 - June 10, 1991
100% (period from June 1, 1991 to June 30, 1991)
June 11, 1991 - March 25, 1993
10% (period from August 1, 1993 to March 31, 1993)
March 26, 1993 - November 8, 1993
100% (period from April 1, 1993 to November 30, 1993)
November 9, 1993 - November 13, 1998
10% (period from January 1, 1994 to November 30, 1998)
November 14, 1998 - December 2003
100% (December 1, 1998 - December 31, 2003)

Notably, while the Veteran was also incarcerated for a felony from March 3, 1988 through October 31, 1989 and was also incorrectly paid his entire disability rating amount rather than 10 percent payable beginning on the 61st day of incarceration pursuant to 38 C.F.R. § 3.665, as was noted in the September 2011 Board remand, that overpayment was waived in November 1988.  The Board also notes that, the Veteran was subsequently incarcerated for a felony from approximately November 20, 2003 through March 12, 2004 and again from January 20, 2005 through July 6, 2006.  However, as the overpayment from March 3, 1988 through October 31, 1989 has already been waived and there is no indication that there is an overpayment for the periods of incarceration from November 20, 2003 through March 12, 2004 and from January 20, 2005 through July 6, 2006 (the decision leading to this appeal is dated in November 2003, prior to these incarcerations), all three of these periods of incarceration are not pertinent to this appeal.  The only periods of incarceration pertinent to this appeal are from January 12, 1990 through May 13, 1991, from June 11, 1991 through March 25, 1993, and from November 9, 1993 through November 13, 1998. 

Thus, the Board finds that compliance with the September 2011 Board remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  On remand the RO should perform a new audit based on the Veteran's confirmed incarceration dates which considers 38 C.F.R. § 3.665 (only a 10 percent rating is payable beginning on the 61st day of incarceration).  

Also, the Board notes that, in its September 2011 remand, it was noted that the COWC should adjudicate the Veteran's challenge of the validity (and amount) of the debt at issue.  However, this was in error.  Pursuant to VAOPGCPREC 6-98, when a veteran both challenges the validity of a debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the RO believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the COWC.

In addition, in the September 2011 Board remand it was noted that the Veteran should be asked to submit an updated VA Form 4-5655, Financial Status Report (FSR) as his most recent FSR was received in July 2009.  Subsequently, the Veteran submitted an FSR dated either in March 2000 or March 2011.  While it appears that the correct date for the FSR is March 2011, as the Veteran referred to the year 2003 in the report, the Board notes that this report is not dated after the September 2011 remand.  Thus, on remand the Veteran should, again, be asked to submit an updated FSR.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should request that the Veteran complete an updated VA Form 20-5655, Financial Status Report, listing his monthly income, monthly expenses, assets, and debts.  The Veteran should be asked to provide supporting documentation with the completed form.

2. Thereafter, the RO should adjudicate the preliminary issue of whether the overpayment of benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($271,542.83) is proper. See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  Specifically the RO should perform a new audit based on the Veteran's confirmed incarceration dates pertinent to this appeal (January 12, 1990 through May 13, 1991, from June 11, 1991 through March 25, 1993, and from November 9, 1993 through November 13, 1998) and specifically consider 38 C.F.R. § 3.665 which provides that only a 10 percent rating is payable beginning on the 61st day of incarceration.  Thereafter, the RO should issue a separate administrative decision regarding whether the claimed debt of $271,542.83 is proper.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected.  While VA must afford the Veteran the appropriate time period in which to respond, he should perfect an appeal as to the denial of any claim with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

3. After completion of the above, the Veteran's request for waiver should be referred to the COWC. Such decision should include a discussion of the Veteran's assertions and testimony.  A formal, written record of the COWC's decision should be prepared and placed in the claims file. A statement of the case (SOC) or a supplemental SOC (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

4. If the COWC's determination is unfavorable to the Veteran and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and whether a waiver is warranted.  This document should further reflect detailed reasons and bases for the decision reached. When the above development has been completed, the Veteran and his representative should be afforded the opportunity to respond thereto. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



